Case 1:18-cv-06851-ENV-SMG Document 1 Filed 12/02/18 Page 1 of 6 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


 ANTHONY LANZILOTE,

                                   Plaintiff,                    Docket No. 1L18-cv-6851

           - against -                                           JURY TRIAL DEMANDED

 CITY FARM PRESENTS, LLC

                                   Defendant.


                                            COMPLAINT

          Plaintiff Anthony Lanzilote (“Lanzilote” or “Plaintiff”) by and through his undersigned

counsel, as and for his Complaint against Defendant City Farm Presents, LLC (“City Farm” or

“Defendant”) hereby alleges as follows:

                                    NATURE OF THE ACTION

          1.      This is an action for copyright infringement under Section 501 of the Copyright

Act; and for the removal and/or alteration of copyright management information under Section

1202(b) of the Digital Millennium Copyright Act. This action arises out of Defendant’s

unauthorized reproduction and public display of a copyrighted photographs of wedding parties,

owned and registered by Lanzilote, a professional photographer. Accordingly, Lanzilote seeks

monetary relief under the Copyright Act of the United States, as amended, 17 U.S.C. § 101

et seq.

                                   JURISDICTION AND VENUE

          2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).
Case 1:18-cv-06851-ENV-SMG Document 1 Filed 12/02/18 Page 2 of 6 PageID #: 2



       3.      This Court has personal jurisdiction over Defendant because Defendant resides in

and/or transacts business in New York.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

       5.      Lanzilote is a professional photographer in the business of licensing his

photographs to online and print media for a fee having a usual place of business at 120127 Saint

Aubin Street, Hamtramck, MI 48212.

       6.      Upon information and belief, City Farm is a domestic limited liability duly

organized and existing under the laws of the State of New York, with a place of business 168 7th

Street, Suite 1A, Brooklyn, NY 11215. Upon information and belief City Farm is registered with

the New York Department of State Division of Corporations to do business in the State of New

York. At all times material, hereto, City Farm has owned and operated a website at the URL:

www.thebellhouseny.com and www.venuereport.com (the “Websites”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photographs

       7.      Lanzilote photographed wedding parties (the “Photographs”). A true and correct

copy of the Photographs is attached hereto as Exhibit A.

       8.      Lanzilote is the author of the Photographs and has at all times been the sole owner

of all right, title and interest in and to the Photographs, including the copyright thereto.

       9.      These Photographs were registered with the United States Copyright Office and

was given registration numbers VA 2-115-967 and was titled “7.23.17 - wedding.jpg.” The

remaining photographs were registered under VA 2-100-117 and titled “alanzilote_0012.jpg,”

“alanzilote_0009.jpg,” “alanzilote_0014.jpg,” and “alanzilote_0013.jpg.” See Exhibit B.
Case 1:18-cv-06851-ENV-SMG Document 1 Filed 12/02/18 Page 3 of 6 PageID #: 3



       B.        Defendant’s Infringing Activities

       10.       On or about February 20, 2018, City Farm ran an article on the Website titled

WEDDING PHOTO ALBUM wedding @thebellhouseny.com. See URL

https://www.thebellhouseny.com/files/2017/01/Bell-House-Wedding-Photo-Album.2.20.18.pdf.

The article prominently featured the Photographs. A true and correct copy of the article is

attached hereto as Exhibit C.

       11.       In an article titled The Bell House is a magnificent two-room music and events

venue located in the Gowanus section of Brooklyn City Farm posted on their website

https://www.venuereport.com/venue/the-bell-house/?mst= prominently featured the Photographs.

See Exhibit D.

       12.       City Farm did not license the Photographs from Plaintiff for its articles, nor did

City Farm have Plaintiff’s permission or consent to publish the Photographs on its Website.

                             FIRST CLAIM FOR RELIEF
                     (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                                (17 U.S.C. §§ 106, 501)

       13.       Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-12 above.

       14.       City Farm infringed Plaintiff’s copyright in the Photographs by reproducing and

publicly displaying the Photographs on the Website. City Farm is not, and has never been,

licensed or otherwise authorized to reproduce, publically display, distribute and/or use the

Photographs.

       15.       The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.
Case 1:18-cv-06851-ENV-SMG Document 1 Filed 12/02/18 Page 4 of 6 PageID #: 4



          16.   Upon information and belief, the foregoing acts of infringement by Defendant

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.

          17.   As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

                      SECOND CLAIM FOR RELIEF
      INTEGRITY OF COPYRIGHT MANAGEMENT INFORMATION AGAINST
                             DEFENDANT
                             (17 U.S.C. § 1202)

          18.   Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-17 above.

          19.   Upon information and belief, City Farm intentionally and knowingly removed

copyright management information identifying Plaintiff as the photographer of the Photographs.

          20.   The conduct of City Farm violates 17 U.S.C. § 1202(b).

          21.   Upon information and belief, City Farm’s falsification, removal and/or alteration

of the aforementioned copyright management information was made without the knowledge or

consent of Plaintiff.

          22.   Upon information and belief, the falsification, alteration and/or removal of said

copyright management information was made by City Farm intentionally, knowingly and with

the intent to induce, enable, facilitate, or conceal their infringement of Plaintiff’s copyright in the

Photographs. City Farm also knew, or should have known, that such falsification, alteration

and/or removal of said copyright management information would induce, enable, facilitate, or

conceal their infringement of Plaintiff’s copyright in the Photographs.
Case 1:18-cv-06851-ENV-SMG Document 1 Filed 12/02/18 Page 5 of 6 PageID #: 5



       23.     As a result of the wrongful conduct of City Farm as alleged herein, Plaintiff is

entitled to recover from City Farm the damages, that he sustained and will sustain, and any gains,

profits and advantages obtained by City Farm because of their violations of 17 U.S.C. § 1202,

including attorney’s fees and costs.

       24.     Alternatively, Plaintiff may elect to recover from City Farm statutory damages

pursuant to 17 U.S.C. § 1203(c) (3) in a sum of at least $2,500 up to $25,000 for each violation

of 17 U.S.C. § 1202.

                                       PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.      That Defendant City Farm be adjudged to have infringed upon Plaintiff’s

               copyrights in the Photographs in violation of 17 U.S.C §§ 106 and 501;

       2.      The Defendant City Farm be adjudged to have falsified, removed and/or altered

               copyright management information in violation of 17 U.S.C. § 1202.

       3.      That Plaintiff be awarded Plaintiff’s actual damages and Defendant’s profits,

               gains or advantages of any kind attributable to Defendant’s infringement of

               Plaintiff’s Photographs;

       4.      That, with regard to the Second Claim for Relief, Plaintiff be awarded either:

               a) Plaintiff’s actual damages and Defendant’s profits, gains or advantages of any

               kind attributable to Defendant’s falsification, removal and/or alteration of

               copyright management information; or b) alternatively, statutory damages of at

               least $2,500 and up to $ 25,000 for each instance of false copyright management

               information and/or removal or alteration of copyright management information

               committed by Defendant pursuant to 17 U.S.C. § 1203(c);
Case 1:18-cv-06851-ENV-SMG Document 1 Filed 12/02/18 Page 6 of 6 PageID #: 6



       5.     That Defendant be required to account for all profits, income, receipts, or other

              benefits derived by Defendant as a result of its unlawful conduct;

       6.     That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to

              17 U.S.C. § 1203(b);

       7.     That Plaintiff be awarded punitive damages for copyright infringement;

       8.     That Plaintiff be awarded attorney’s fees and costs;

       9.     That Plaintiff be awarded pre-judgment interest; and

       10.    Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).


Dated: Valley Stream, New York
       December 2, 2018
                                                            LIEBOWITZ LAW FIRM, PLLC
                                                            By: /s/Richard Liebowitz
                                                            Richard P. Liebowitz, Esq.
                                                            11 Sunrise Plaza, Suite 305
                                                            Valley Stream, New York 11580
                                                            Tel: (516) 233-1660
                                                            RL@LiebowitzLawFirm.com

                                                     Attorneys for Plaintiff Anthony Lanzilote
